Case 1:13-cv-04933-MKB-JO Document 123 Filed 10/28/19 Page 1 of 1 PageID #: 2567

                          Robert W. Sadowski PLLC

 800 Third Avenue, 28th Floor                                       Fax: 646-503-5348
 New York, New York 10022                                           rsadowski@robertwsadowski.com
 Phone: 646-503-5341

                                                                    October 28, 2019
 Hon. Margo K. Brodie
 United States District Judge
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Chambers N 626
 Brooklyn, New York 11201


         Re: United States and New York State ex rel. Orlando Lee et al. v. Northern Adult Daily
         Health Care Center et al., Civ. No. CV 13-4933 (EDNY) (MKB)

 Dear Judge Brodie:

         The Court had ordered Plaintiffs to submit their damages calculation in the referenced
 case to the Court by October 25, 2019. While Plaintiffs were prepared to do so, in coordinating
 our submission with the Government, we have been informed by the United States Attorney’s
 Office for the Eastern District of New York, that Plaintiffs’ proposed damages calculation has
 been submitted to the Department of Justice in Washington, D.C. for review, and that we will
 have the Government’s position on damages by today. Accordingly, we respectfully request
 nunc pro tunc a brief extension of time to submit damages calculations until tomorrow October
 29, 2019.

                                                     Respectfully submitted,

                                                     s/Robert W. Sadwoski
                                                     Robert W. Sadowski
